            Case 1:21-bk-10181-MB                      Doc 2 Filed 02/03/21 Entered 02/03/21 13:56:53                                          Desc
                                                       Main Document     Page 1 of 2

      Fill in this information to identify the case:

                    Clear Distribution, LLC
      Debtor name __________________________________________________________________

                                              Central District of California
      United States Bankruptcy Court for the:_______________________________
                                                                                                                                        Check if this is an
      Case number (If known):   _________________________                                                                                   amended filing




    Official Form 204
    Cha pt e r 1 1 or Cha pt e r 9 Ca se s: List of Cre dit ors Who H a ve t he 2 0 La rge st
    U nse c ure d Cla im s a nd Are N ot I nside rs                                                                                                      12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete           Name, telephone number,      Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code     and email address of         (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                             creditor contact             debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                          professional          unliquidated,   total claim amount and deduction for value of
                                                                          services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                          government
                                                                          contracts)
                                                                                                                Total claim, if    Deduction for       Unsecured
                                                                                                                partially          value of            claim
                                                                                                                secured            collateral or
                                                                                                                                   setoff
     8th Wonder Pictures, LLC               Oren Bitan                  Monies Loaned /         Disputed
1    1805 West Avenue                       213-891-5012                Advanced                Unliquidated
     Austin, TX, 78701                      obitan@buchalter.com                                Contingent                                           1,650,000.00


     U.S. Small Business Administration     800-827-5722                Monies Loaned /         Contingent
2    Office of General Counsel              answerdesk@sba.gov          Advanced
     312 North Spring Street, 5th Floor
                                                                                                                                                     249,125.00
     Los Angeles, CA, 90012

     Hungry Foolish Pictures, LLC           Andrew Townsend             Monies Loaned /         Unliquidated
3    1805 West Ave                          Andrew@ocelotcapital.com    Advanced                Contingent
     Austin, TX, 78701
                                                                                                                                                     0.00



4




5




6




7




8




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                page 1
             Case 1:21-bk-10181-MB                 Doc 2 Filed 02/03/21 Entered 02/03/21 13:56:53                                            Desc
                                                   Main Document     Page 2 of 2


                  Clear Distribution, LLC
    Debtor       _______________________________________________________                     Case number (if known)_____________________________________
                 Name




     Name of creditor and complete         Name, telephone number,     Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   and email address of        (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact            debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                       professional           unliquidated,   total claim amount and deduction for value of
                                                                       services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                       government
                                                                       contracts)
                                                                                                              Total claim, if    Deduction for       Unsecured
                                                                                                              partially          value of            claim
                                                                                                              secured            collateral or
                                                                                                                                 setoff


9




10




11




12




13




14




15




16




17




18




19




20




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                 page 2
